                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ABRAHAM/RASHEEN GRANT/RAKIM                                                       PLAINTIFF
ADC #128147

VS.                                   5:19cv00211-BRW

TURNER, Nurse, Varner Unit                                                        DEFENDANT


                                            ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

       Accordingly, Plaintiff’s Complaint (Doc. No. 2) is dismissed without prejudice.

       Further, I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order adopting the recommendation and the accompanying Judgment would not be

taken in good faith.

       IT IS SO ORDERED this 7th day of August, 2019.



                                                    Billy Roy Wilson________________
                                                    UNITED STATES DISTRICT JUDGE




                                                1
